Exhibit 10.16

 

TERM NOTE

 

January 31, 2003

 

FOR VALUE RECEIVED, Woodworkers Warehouse, Inc. a corporation organized under
the laws of the State of Delaware (the “Borrower”), promises to pay to the order
of Freud, Inc., a North Carolina corporation (the “Lender”), the principal sum
of two hundred and fifty thousand dollars ($250,000) (the “Principal Sum”) in
accordance with the following:

 

  1.   Payments and Maturity.

 

The unpaid Principal Sum shall be payable as follows:

 

(a) The Principal Sum shall be paid in twelve (12) equal, successive monthly
installments of $20,833.33 each commencing on February 1, 2003; and

 

(b) Unless sooner paid, the unpaid principal Sum shall be due and payable in
fall on January 1, 2004.

 

  2.   Application and Place of Payment.

 

All payments, made on account of this Note shall be applied to the unpaid
Principal sum, with application first made for total principal installments then
due hereunder and thereafter to the principal payments due in the inverse order
of maturities All payments on account of this Note shall be paid in lawful money
of the United States of America in immediately available funds during regular
business hours of the Lender at its office at 218 Feld Ave., High Point, NC
27383 or at such other times and places as the Lender may at any time and from
time to time designate in writing to the Borrower.

 

  3.   Prepayment.

 

The Borrower may prepay the Principal Sum in whole or in part without premium or
penalty.

 

  4.   Default and Remedies.

 

Should the Borrower fail to pay any installment of principal when due, at the
option of the Lender, all amounts payable by the Borrower to the Lender under
the terms of this Note shall immediately become due and payable by the borrower
to the Lender upon five (5) days written notice to the Borrower or another
person, and the Lender shall have all of the rights, powers, and remedies
available under the terms of this Note and all applicable laws. The Borrower
hereby waives presentment, protest and demand, notice of protest, notice of
demand and of dishonor and non-payment of this Note (except as provided above)
and expressly agrees that this Note or any payment hereunder may be extended
from time to time without in any way affecting the liability of the Borrower.



--------------------------------------------------------------------------------

 

  5.   Expenses.

 

The Borrower promises to pay to the Lender on demand by the Lender all
reasonable costs and expenses incurred by the Lender in connection with the
collection and enforcement of this Note, including, without Limitation,
reasonable attorneys fees and expenses and all court costs.

 

  6.   Miscellaneous.

 

Each right, power, and remedy of the Lender as provided for in this Note, or now
or hereafter existing under any applicable law or otherwise shall be cumulative
and concurrent and shall be in addition to every other right, power, or remedy
provided for in this Note or now or hereafter existing under any applicable law,
and the exercise or beginning of the exercise by the Lender of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the lender of any or all such other rights, powers, or remedies. No
failure or delay by the Lender to insist upon the strict performance of any
term, condition, covenant, or agreement of this Note to exercise any tight,
power, or remedy consequent upon a breach thereof, shall constitute a waiver of
any such term, condition, covenant, or agreement or of any such breach, or
preclude the Lender from exercising any such right, power, or remedy at a later
time or times. By accepting payment after the due date of any amount payable
under the terms of this Note, the Lender shall not be deemed to waive the right
either to require prompt payment when due of all other amounts payable under the
terms of this Note or to declare an Event of Default for the failure to effect
such prompt payment of any such other amount. No course of dealing or conduct
shall be effective to amend, modify, waive, release, or change any provisions of
this Note.

 

  7.   Partial Invalidity.

 

In the event any provision of this Note (or any part of any provision) is held
by a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision (or remaining part of the affected provision) of this Note;
but this Note shall be construed as if such invalid, illegal, or unenforceable
provision (or part thereof) had not been contained in this Note, but only to the
extent it is invalid, illegal, or unenforceable.

 

  8.   Captions.

 

The captions herein set forth are for convenience only and shall not be deemed
to define, limit, or describe the scope or intent of this Note.

 

  9.   Applicable Law.

 

The Borrower acknowledges and agrees that this Note shall be governed by the
laws of the State of North Carolina even though for the convenience and at the
request of the Borrower, this Note may be executed elsewhere.

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed under seal
by its duly authorized partners/officers as of the date first written above.

 

ATTEST:

     

Woodworkers Warehouse, Inc.

/s/    Janet DiGregorio

Name:  Janet DiGregorio

Title:    Executive Assistant

     

By: /s/    Rick C. Welker

Name:  Rick C. Welker

Title:    Vice President & Chief Financial Officer

 

 

ATTEST:

     

Freud, Inc.

/s/    David M. Lewis

Name:  David M. Lewis

Title:    Controller

     

By: /s/    Sebastian Ruggiero

Name:  Sebastian Ruggiero

Title:    President

 

 

3